Citation Nr: 0842999	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1958 and from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right knee degenerative changes.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 
3.159 (c)(4) (2008); Robinette v.  Brown, 8 Vet. App. 69 
(1995).  The veteran claims that his current right knee 
problems result from the injuries of the right knee that he 
sustained twice during his service.  However, it remains 
unclear whether his right knee degenerative changes
are related to his period of active service.  

Service medical records show that the veteran had a right 
knee abrasion in April 1957 and received treatment for it.  
In addition, in March 1964, he twisted his right knee while 
playing baseball and was treated for his injury.  He twice 
injured his right knee in September 1964.  A history of right 
knee injuries was noted.  However, both December 1958 and 
December 1964 separation examinations do not show that the 
veteran complained of right knee problems at the time of the 
examinations.  

VA and private treatment records from September 1999 to 
February 2005 show that the veteran complained of pain in his 
right knee, especially when walking up hills or stairs.  X-
rays showed suspect joint effusion and early degenerative 
changes of the articular surface of the patella and of the 
medial joint space.  The physician noted a probable joint 
effusion and early degenerative changes.

There is no opinion in the veteran's file, however, as to 
whether his current right knee degenerative changes are 
related to his treatment in service for injuries and pain of 
the right knee.  In order to make an accurate assessment of 
the veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record.  

Because a VA examiner has not opined as to whether the 
veteran's right knee degenerative changes are related to his 
period of active service, the Board finds that an examination 
and opinion addressing the etiology of these changes is 
necessary in order to fairly decide the merits of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether there is 
any relationship between his right knee 
degenerative changes and his period of 
active service.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
right knee disorder is etiologically 
related to active service or any treatment 
of the right knee during service.  If 
necessary, the examiner should attempt to 
reconcile the opinion with the medical 
opinions of record.  The rationale for all 
opinions expressed must be provided.  The 
examiner shoulder review the claims folder 
and should note that review in the 
examination report.

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

